Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                         No. 04-21-00020-CV

                                 IN RE Richard Louis FLEMING, III

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 3, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. For writs of mandamus, a relator has the

burden to file a petition and record showing “the trial court abused its discretion and that no

adequate appellate remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex.

2016) (orig. proceeding) (per curiam). Having reviewed the mandamus petition, we conclude

relator has not satisfied this burden. Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2020-CV-0167, styled NASA Federal Credit Union v. Richard Louis
Fleming, III, pending in the County Court, Guadalupe County, Texas, the Honorable Bill Squires presiding.